Citation Nr: 0623496	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-33 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
cranial nerve paralysis (claimed as throat injury), status 
post cervical spine surgery, performed on May 15, 2000.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The veteran had active service from October 1962 to October 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which denied the benefit sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that 38 U.S.C. § 1151 was amended by section 
422(a) of Pub. L. No. 104-204. The revised law is effective 
with respect to claims filed on or after October 1, 1997.  
The veteran filed his claim for disability compensation for 
additional disability as a result of cervical spine surgery, 
pursuant to the provisions of 38 U.S.C.A. § 1151, in June 
2002.  Consequently, the veteran's 38 U.S.C.A. § 1151 claim 
will be adjudicated based upon the current law. See 
VAOPGCPREC 40-97.

Under the amended law, compensation shall be awarded for a 
qualifying additional disability or death in the same manner 
as if such additional disability or death was service 
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if the disability 
or death was not the result of the veteran's willful 
misconduct and (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately prior 
to the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based is compared to his or her condition after such 
care, treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  See 38 C.F.R. § 3.361(b) (2005).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
does not establish cause.  See 38 C.F.R. § 3.361(c)(1) 
(2005).

It appears that the question of causation has been conceded 
by the RO.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
the veteran's additional disability or death (see 38 C.F.R. § 
3.361(c)) and (i) that VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider or (ii) that VA furnished the hospital care, medical 
or surgical treatment, or examination without the veteran's 
or, in appropriate cases, the veteran's representative's 
informed consent.  See 38 C.F.R. § 3.361(d)(1).

In determining whether there was informed consent, VA is to 
consider whether there was substantial compliance with the 
requirements set out in 38 C.F.R. § 17.32. The regulations 
further provide that, in determining whether an event is 
"not reasonably foreseeable" for purposes of § 1151, VA 
will consider whether the risk of the event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with § 17.32 informed consent 
procedures.

VA medical records show that on May 15, 2000, the veteran 
underwent an anterior cervical discectomy and fusion.  
Subsequent medical records show that the veteran suffered a 
cranial nerve injury as a result of intubation during the 
surgery.  As a result of the injury, the veteran has had 
significant difficulty swallowing and voice problems.

The veteran asserts that he was not properly advised of the 
risks associated with a cervical spine surgery that he 
underwent at a VA medical center in May 2000 so as to be 
capable of providing informed consent.  Specifically, he 
contends that he was told to expect some possible hoarseness 
that could be temporary after the surgery but that neither 
the surgeon nor the anesthesiologist discussed any possible 
permanent complications such as risks regarding intubation or 
swallowing difficulties.  

Although the May 2000 VA operative report is of record, the 
actual consent form was not provided or any evidence of a 
discussion of possible risks associated with the surgery.  
Additional records, relating to the veteran's cervical spine 
surgery in May 2000 should be requested and associated with 
the claims file.  In particular, any consent forms or 
evidence of a discussion of possible risks associated with 
cervical spine surgery should be obtained 

The Board further notes that, during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for entitlement to compensation under 
38 U.S.C.A. § 1151 for cranial nerve paralysis (claimed as 
throat injury), status post cervical spine surgery, but he 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  

As this claim must be remanded to obtain additional medical 
records, the veteran should also be provided with notice that 
informs the him of the type of evidence that is needed to 
establish a disability rating or effective date for the 
disability.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A are fully satisfied, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating or effective date for the veteran's 
claim for additional disability as a result 
of cervical spine surgery, pursuant to the 
provisions of 38 U.S.C.A. § 1151.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2. The AMC/RO should obtain complete 
records of all treatment provided the 
veteran by the Palo Alto VAMC, to include 
out-patient treatment records and all 
records for the May 2000 cervical spine 
surgery, such as nurses' and doctors' 
notes, as well as a copy of the consent 
form signed by the veteran for the May 
2000 surgery.

3. After undertaking any other development 
deemed appropriate, the AMC/RO should re-
adjudicate the issue remaining on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).


